OM-/5"
                               ELECTRONIC RECORD
                                                                           Of1-/5
                                                                           0^-/5
                                                                           6V-/5
COA #      05-14-00139-CR                        OFFENSE:        29.03


           Reginald Doney Thompson v. The
STYLE:     state ofTexas                         COUNTY:         Dallas

COA DISPOSITION:      AFFIRM                     TRIAL COURT: Criminal District Court No. 5


DATE: 12/15/2014                 Publish: NO     TC CASE #:      F-07.24608-L




                          IN THE COURT OF CRIMINAL APPEALS Q%%~)S

         Reginald Doney Thompson v. The                                         0*6•4f
STYLE:   State of Texas                               CCA#:                     Am
         Pfto -SE                     Petition        CCA Disposition:          O J2 -/S
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      g7y/^^/^/r                                 SIGNED:                         PC:

JUDGE:        f.Q* UyLA^tt^-.                         PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD